EXAMINER’S AMENDMENT 
A telephone call was made to Joe Mayo on 03/15/2022 to discuss the claimed invention, the erred Figures 8-9, and the examiner’s amendments based on the claim set filed on 02/18/2022. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
The following changes to the Figures 8-9 have been approved by the examiner and agreed upon by applicant because the figures 8-9  (erred figures) must show every feature of the invention specified in the claims that require the upper and lower surfaces of each wedge are nonparallel to each other. In order to avoid abandonment of the application, applicant must make these above agreed upon figure changes. 

Claim 1 has been amended to read:
--A levelling apparatus for use in a gang saw for aligning a plurality of saw guides mounted on a guide post, the levelling apparatus comprising:
a guide manifold adapted to support thereon the plurality of saw guides, the guide manifold comprising:
a manifold channel adapted to accept the guide post therethrough; and
a plurality of manifold openings, wherein the plurality of manifold openings arranged about the manifold channel;
a first wedge portion comprising:

a first wedge channel adapted to accept the guide post therethrough; and
a plurality of first wedge openings arranged in a circular pattern about the first wedge channel;
a second wedge portion comprising:
second wedge upper surface and second wedge lower surface, wherein the second wedge upper surface is in contact with the first wedge lower surface, and wherein the second wedge upper surface is nonparallel to the second wedge lower surface; and
a second wedge channel adapted to accept the guide post therethrough; and
a plurality of second wedge openings arranged in a circular pattern about the second wedge channel;
a circular lip formed on the second wedge upper surface, the circular lip adapted to engage with the first wedge portion; and,
one or more mounting fasteners adapted to extend through one or more of the plurality of first wedge openings and the plurality of second wedge openings to releasably secure the first wedge portion to the second wedge portion;
wherein the plurality of manifold openings are adapted to accept at least one of the one or more mounting fasteners;

wherein the plurality of manifold openings are arranged in pairs such that a first manifold opening in a pair defines a manifold angular offset with a second manifold opening in the pair that is 1.5 times the manifold angular offset.--

Claim 19 has been amended to read:
--The levelling apparatus of claim 1, wherein the first wedge portion further comprises a counterbored portion formed on the first wedge lower surface around a circumference of the first wedge channel, wherein the circular lip extends perpendicularly to the second wedge upper surface around a circumference of the second wedge channel, and wherein the circular lip is adapted to engage with the counterbored portion. --
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 1 is free of the prior art because the prior art does not teach or suggest a levelling apparatus for use in a gang saw for aligning a plurality of saw guides 
See the closest art, Merrill (US 8918974) shows an axial adjustment apparatus or a levelling apparatus (not for use in a gang saw, but its structures are very closed to the claimed invention), Merrill shows most limitations except that the second wedge does not have a circular ring and the plurality of manifold openings are arranged in pairs such that a first manifold opening in a pair defines a manifold angular offset with a second manifold opening in the pair that is 1.5 times the manifold angular offset.
Sokol (US RE.36058) shows a levelling apparatus (Figures 1-6) including a circular ring (37) on a wedge (34, Figure 6), but this wedge does not have holes or openings for aligning and fastening together with other wedge and parts and a first manifold opening in a pair defines a manifold angular offset with a second manifold opening in the pair that is 1.5 times the manifold angular offset.

Therefore, Claims 2-19 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/18/2022